Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of SEQ ID NO: 2 and stroke in the reply filed on 4/21/2020 is acknowledged.
Claims 39-40 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2020.

Claims 30-32 and 41 are under consideration in the instant Office Action.



Modified Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-32 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al., US2011/0112280 (5/15/2020 PTO-892).
The instant claims are towards a method of promoting neural cell survival in a disease such as ischemia or stroke by administering a protein that encompasses the SEQ ID NO: 4 which is a fragment, 40-62aa,  and SEQ ID NO: 7 which is a fragment, 40-73aa, of chick RGMa protein. Due to the comprising language of the instant claim 30, the polypeptides are not limited only SEQ ID NOs: 4 and 7 which are 23 and 34 amino acid peptides and read on the whole peptide or larger fragments that encompass SEQ ID NOs: 4 and 7.
Mueller teaches using functional fragments of RGM protein in a pharmaceutical composition to treat neurodegeneration of the central nervous system associated with injury (see abstract and paragraph 1) and reads on instant claim 30. Mueller teaches SEQ ID NO: 18 (see paragraphs 11-12, 14 and 17) which encompasses the instantly claimed SEQ ID NOs: 4 and 7 of instant claim 30. Mueller teaches that RGM is expressed after damage to the nervous tissue including focal ischemia (see paragraph 

Response to Arguments
Applicant’s arguments filed 1/13/2021, with respect to the rejection(s) of claims 30-32 and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al., US2011/0112280 (5/15/2020 PTO-892) have been fully considered and are persuasive.  Mueller does not specifically teach the sequence consisting of SEQ ID NO: 2 or 3. Therefore, the rejection has been withdrawn in regards to the species of SEQ ID NO: 2 or 3. However, upon further consideration, a new ground(s) of rejection is made in view of Mueller et al., US2011/0112280 (5/15/2020 PTO-892) because Mueller’s SEQ ID NO: 18 still encompasses the species sequences comprising SEQ ID NO: 4 and 7.
Therefore, the rejection is maintained since it reads on the new species under consideration.
Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649